Exhibit 10(k)(iv)

APPENDIX G

TO THE NORTHROP GRUMMAN SUPPLEMENTAL PLAN 2

Officers Supplemental Executive Retirement Program

(Amended and Restated Effective as of January 1, 2012)

Appendix G to the Northrop Grumman Supplemental Plan 2 (the “Appendix”) is
hereby amended and restated effective as of January 1, 2012. This restatement
amends the January 1, 2011 restatement and includes changes that apply to
Grandfathered Amounts.

 

G.01 Purpose. The purpose of this Program is to give enhanced retirement
benefits to eligible officers of the Company. This Program is intended to
supplement benefits that are otherwise available under the Qualified Plans.

Effective as of December 31, 2014, the accrued benefits for all of the
Participants under this Program shall be frozen. A Participant’s benefit under
this Program will be based on his Months of Benefit Service and his Final
Average Salary as of December 31, 2014, or at such earlier date that the
Participant ceases to be eligible for the Program, less the applicable offsets
determined on December 31, 2014, or such earlier applicable date. A
Participant’s service after December 31, 2014 will be considered for the
purposes of determining his vesting status, his early retirement eligibility,
and calculating the early retirement reductions related to his frozen benefit.

 

G.02 Definitions and Construction.

 

  (a) Capitalized terms used in this Appendix that are not defined in this
Appendix or Article I of the Plan are taken from the Qualified Plans, and are
intended to have the same meaning.

 

  (b) Eligible Pay. Subject to paragraphs (1) through (5) below, Eligible Pay
will generally be determined under the rules of the Participant’s supplemental
benefit plan (for section 401(a)(17) purposes).

 

  (1) For periods during which a Participant did not participate in a
supplemental benefit plan, Eligible Pay will be determined by reference to the
applicable qualified defined benefit retirement plan under which the Participant
benefits.

 

  (A) Eligible Pay will be calculated without regard to any otherwise applicable
limitations under the Code, including section 401(a)(17).

 

  (B) Eligible Pay will include compensation deferred under a Deferred
Compensation Plan and in connection with the Northrop Grumman Electronic Systems
Executive Pension Plan.



--------------------------------------------------------------------------------

  (C) For purposes of (B), any compensation deferred will only be treated as
compensation for Plan benefit calculation purposes in the year(s) payment would
otherwise have been made and not in the year(s) of actual payment.

 

  (2) Special Rules for Certain Participants.

 

  (A) Former Northrop Grumman Electronic Systems Executive Pension Plan
Participants. For years prior to 2002, Eligible Pay is determined by reference
to the Participant’s total base salary under the Northrop Grumman Electronic
Systems Pension Plan plus any bonuses that were received or would have been
received had the Participant not elected to have the amounts deferred under a
deferred compensation arrangement. No compensation of any kind paid or otherwise
earned while employed by an entity prior to that entity becoming an Affiliated
Company will be included in the Participant’s Eligible Pay.

 

  (B) Employees of Newport News Shipbuilding, Inc. For the period beginning on
January 1, 1994 and ending December 31, 2003, Eligible Pay is determined by
reference to the Participant’s total base salary plus any bonuses that were
received or would have been received had the Participant not elected to have the
amounts deferred under a deferred compensation arrangement.

 

  (3) If a Participant experiences a Termination of Employment before
December 31 of any year, Eligible Pay for the year in which the Participant’s
Termination of Employment occurs is determined in accordance with the Standard
Annualization Procedure in Article 2 of the Standard Definitions and Procedures
for Certain Northrop Grumman Corporation Retirement Plans.

 

  (4) The following shall not be considered as Eligible Pay for purposes of
determining the amount of any benefit under the Program:

 

  (A) any payment authorized by the Compensation Committee that is
(1) calculated pursuant to the method for determining a bonus amount under the
Annual Incentive Plan (AIP) for a given year, and (2) paid in lieu of such bonus
in the year prior to the year the bonus would otherwise be paid under the AIP,
and

 

  (B) any award payment under the Northrop Grumman Long-Term Incentive Cash
Plan.

 

  (5) Eligible Pay shall include amounts earned after a Participant attains age
65, provided any benefits based on such compensation shall be subject to Code
section 409A.

 

- 2 -



--------------------------------------------------------------------------------

  (c) Final Average Salary for any Plan Year is the Participant’s average
Eligible Pay for the highest three of the last ten consecutive Plan Years in
which the Participant was an employee of an Affiliated Company and a participant
in a qualified defined benefit retirement plan. For this purpose, years will be
deemed to be consecutive even though a break in service year(s) intervenes.

Notwithstanding the foregoing, for Participants whose employment ceases after
2005, all Plan Years after 1996 (not just the last ten) shall be considered in
determining the highest three years of Eligible Pay. All benefits resulting from
this change in determining the highest three years of Eligible Pay shall be
subject to Code section 409A.

 

  (d) Months of Benefit Service.

 

  (1) Months of Benefit Service will be determined under the rules of the
Qualified Plans for determining Credited Service.

 

  (2) Months of Benefit Service will continue to be counted for a Participant
until the earlier of (A) or (B):

 

  (A) The date the Participant ceases to earn benefit accrual service under
either the Qualified Plans or some other defined benefit plan of the Affiliated
Companies that is qualified under section 401(a) of the Code (“Successor
Qualified Plan”).

 

  (B) Cessation of the Participant’s status as an elected or appointed officer
of the Company (except as otherwise provided in Section G.04(f)).

 

  (3) If a Participant is transferred to a position with an Affiliated Company
not covered by a Qualified Plan, Months of Benefit Service will be determined as
the Credited Service in the Participant’s last Qualified Plan.

 

  (A) If such a transfer occurs, the Participant will continue to earn deemed
service credits as if he or she were still participating under the Qualified
Plan.

 

  (B) Those deemed service credits will not be considered as earned under the
Qualified Plan for purposes of determining:

 

  (i) benefits under the Qualified Plan or supplements to the Qualified Plan
other than this Program, or

 

  (ii) the offset under Section G.05 below, including the early retirement
factors associated with the plans included in the offset.

 

- 3 -



--------------------------------------------------------------------------------

  (4) For Participants who become eligible to participate in the Program on or
after March 10, 2006, Months of Benefit Service shall not include any time that
counts as service under any portion of a plan spun out of the Company’s
controlled group, if the service is no longer treated as benefit accrual service
under a qualified plan in the Company’s controlled group.

 

  (5) Months of Benefit Service shall continue to be earned after a Participant
has attained age 65, provided that any benefits based on such service shall be
subject to Code section 409A.

 

  (e) The benefits under this Program are designed to supplement benefits under
the Qualified Plans and are to be construed using the same principles and
benefit calculation methodologies applicable under the Qualified Plans except
where expressly modified in this Program.

 

  (f) Benefits are calculated without regard to the limits in sections
401(a)(17) and 415 of the Code.

 

G.03 Eligibility. Except as otherwise provided in (a) through (f) below,
eligibility for benefits under this Program is limited to elected or appointed
officers of the Company, other than Charles H. Noski.

 

  (a) Employees of Newport New Shipbuilding, Inc. will be eligible to
participate under this Program effective January 1, 2004.

 

  (b) No employees of Vinnell Corporation, Component Technologies, or Premier
America Credit Union are eligible for benefits under this Program.

 

  (c) No Participant is entitled to any benefits under this Appendix G until he
or she becomes Vested under the Qualified Plans, except to the extent provided
otherwise in this Appendix G.

 

  (d) No individual who is, was, or will be eligible to participate in and
receive benefits under Appendix F of the Plan (the “CPC SERP”“) is eligible to
participate under this Program.

 

  (e) Notwithstanding any other provisions of this Program to the contrary,
elected and appointed officers of the Company’s Mission Systems and Space
Technology Sectors will be eligible to participate under this Program effective
as of January 1, 2005.

 

  (f) After June 2008, the only employees who shall become eligible to
participate in the Program shall be:

 

  (1) individuals who become elected or appointed officers of the Company after
June 2008 due to rehire or promotion, provided they have been and continue to be
actively accruing benefits under a Company-sponsored qualified defined benefit
pension plan, and

 

- 4 -



--------------------------------------------------------------------------------

  (2) any other individuals designated for participation in writing by the Vice
President, Compensation, Benefits and International (as such title may be
modified from time to time).

Notwithstanding the foregoing, no employees shall become eligible to participate
in the Program after 2011, including individuals who become elected or appointed
officers of the Company due to rehire or promotion.

 

G.04 Benefit Amount.

 

  (a) A Participant’s annual Normal Retirement Benefit under this Program equals
the sum of (1) through (3) below, subject to the limit described in Section
G.05:

 

  (1) 2.0% x Final Average Salary x Months of Benefit Service up to 120 months ÷
12

 

  (2) 1.5% x Final Average Salary x Months of Benefit Service in excess of 120
months up to 240 months ÷ 12

 

  (3) 1.0% x Final Average Salary x Months of Benefit Service in excess of 240
months up to 540 months ÷ 12

However, if an employee performs service during his or her career in covered
positions under both this Appendix G and the CPC SERP: the employee’s entire
benefit will be calculated under Section F.04 of the CPC SERP and payable under
the terms of that program; all benefits accrued under this Program will be
eliminated; and no amounts will be payable under this Appendix G.

 

  (b) The total benefit payable is a single, straight life annuity commencing at
age 65, assuming an annual benefit equal to the gross benefit under (a). The
form of benefit and timing of commencement will be determined under Section
G.06.

 

  (c) If a Participant’s benefit is paid under this Program before age 65, the
benefit will be adjusted as follows. The Early Retirement Benefit is a monthly
benefit equal to the Normal Retirement Benefit reduced by the lesser of:

 

  (1) 1/12th of 2.5% for each calendar month the payment of benefits begins
before age 65; or

 

  (2) 2.5% for each Benefit Point less than 85 where the Participant’s Benefit
Points (truncated to reach a whole number) equal the sum of:

 

  (A) his or her age (computed to the nearest 1/12th of a year) at the annuity
starting date and

 

- 5 -



--------------------------------------------------------------------------------

  (B) 1/12th of his or her months of Credited Service under the applicable
Qualified Plan (also computed to the nearest 1/12th of a year) as of the date
his or her employment terminated.

A Participant’s Vesting Service and months of Credited Service earned under the
Qualified Plans (or deemed earned in the event of a transfer) are used to
determine whether the Early Retirement Benefit provisions apply and to calculate
the early retirement reduction.

 

  (d) Except as provided otherwise in this Appendix G, no benefit will be paid
under this Program if a Participant experiences a Termination of Employment
before (1) attaining age 55 and completing 120 Months of Benefit Service, or
(2) attaining age 65 and completing 60 Months of Benefit Service.

Notwithstanding any other provision of the Program to the contrary, a
Participant who otherwise satisfies the requirements of this subsection (d) is
not required to retire and commence benefits under this Program upon his or her
Termination of Employment. This provision applies to Grandfathered Amounts only.

 

  (e) A Participant shall be entitled to benefits notwithstanding the
Participant’s failure to meet the requirements of Section G.04(d) if the
following requirements are satisfied:

 

  (1) the Participant has been involuntarily terminated without cause or
terminated due to the divestiture of his business unit;

 

  (2) the Participant has reached age 53 and completed 10 years of early
retirement eligibility service, or has accumulated 75 points, as of the date of
termination, all as determined under the terms of the Northrop Grumman Pension
Plan; and

 

  (3) the Participant is actively accruing benefits under the Program as of the
date of termination.

If a Participant receives a notice of an involuntary termination and then
transfers to another related entity instead of being involuntarily terminated,
the Participant will not qualify for vesting under this subsection (e). If an
involuntarily terminated Participant is rehired by the Company, vesting under
this subsection (e) would not apply unless the Participant is subsequently
terminated and meets the requirements described above.

All benefits payable pursuant to this subsection (e) shall be subject to
reduction for early retirement as applicable under Section G.04(c). All benefits
payable under this subsection (e) shall be subject to section 409A of the Code.

 

  (f)

The rules set forth in this Section G.04(f) shall apply in the event a
Participant ceases to satisfy the eligibility requirements of Section G.03 (the
“eligibility

 

- 6 -



--------------------------------------------------------------------------------

  requirements”) because the Participant is no longer an elected or appointed
officer of the Company:

 

  (1) for purposes of calculating the Participant’s benefit amount pursuant to
Section G.04(a), “Eligible Pay” and “Months of Benefit Service” shall not
reflect amounts paid or service on or after the date the Participant ceases to
satisfy the eligibility requirements, except that in the event the Participant
subsequently satisfies the eligibility requirements, “Eligible Pay” and “Months
of Benefit Service” shall reflect all pay and past service to the extent
consistent with the terms of this Program in effect for newly eligible employees
at the time the Participant satisfies the eligibility requirements for the
second time;

 

  (2) for purposes of applying the 60% limitation pursuant to Section G.05(a),
“Eligible Pay” shall include amounts paid on or after the date the Participant
ceases to satisfy the eligibility requirements;

 

  (3) for purposes of applying the offset provision of Section G.05(b), benefits
accrued under other plans shall reflect pay and service on or after the date the
Participant ceases to satisfy the eligibility requirements;

 

  (4) for purposes of applying Sections G.04(d) and G.04(e), service on or after
the date the Participant ceases to satisfy the eligibility requirements shall
continue to count as service, provided that if the Participant would not
otherwise receive benefits if not for the application of this paragraph (4), all
benefits shall be subject to section 409A of the Code;

 

  (5) for purposes of applying the reduction for early retirement pursuant to
Section G.04(c), service on or after the date the Participant ceases to satisfy
the eligibility requirements shall continue to count as service.

 

G.05 Benefit Limit. Accruals under Section G.04 will be limited as provided in
this Section.

 

  (a) A Participant’s total accrued benefits under all plans, programs, and
arrangements in which he or she participates, including the benefit accrued
under Section G.04 and all plans included in Section G.05(b), may not exceed 60%
of his or her Final Average Salary. If this limit is exceeded, the Participant’s
benefit accrued under this Program will be reduced to the extent necessary to
satisfy the limit.

 

  (1) The Participant’s Final Average Salary will be reduced for early
retirement applying the factors in Section G.04(c).

 

  (2) The limit in this subsection may not be exceeded even after the benefits
under this Program have been enhanced under any Special Agreements.

 

- 7 -



--------------------------------------------------------------------------------

  (b) The gross benefit calculated under Section G.04 above (multiplied by any
applicable early retirement factor) is reduced by the retirement benefits the
participant is entitled to receive (including all early retirement subsidies,
supplements, and other such benefits) under all defined benefit retirement
plans, programs, and arrangements maintained by the Affiliated Companies,
whether qualified or nonqualified (but not contributory or defined contribution
plans, programs, or arrangements).

 

  (c) For purposes of the offset in subsection (b):

 

  (1) Offsets will be made:

 

  (A) with respect to:

 

  (i) benefits accrued under any plan while a Participant is employed by the
Affiliated Companies; and

 

  (ii) benefits accrued under any plan while a Participant was employed by a
company before it became an Affiliated Company;

 

  (B) with respect to any benefit enhancements under change-in-control Special
Agreements (including enhancements for age and service) that Participants have
entered into with the Company (“Special Agreements”); and

 

  (C) without regard to:

 

  (i) benefits accrued under the Supplemental Retirement Income Program for
Senior Executives described in Appendix A;

 

  (ii) Part II benefits under the Litton Restoration Plan and Litton Restoration
Plan II; or

 

  (iii) benefits accrued under the Company’s Pilot’s Transition Plan.

 

  (2) If a Participant’s benefit under this Program commences upon reaching age
65, the Participant’s benefits under all the plans and programs described in
(b) above will be compared on the basis of a single, straight life annuity
commencing at age 65 using the assumptions stated in Section G.09.

 

  (3)

If a Participant’s benefit under this Program commences before age 65, benefits
under this Program will be offset for the plans described in (b) above by
converting the benefits paid or payable from those plans to an actuarially
equivalent single life annuity benefit commencing upon

 

- 8 -



--------------------------------------------------------------------------------

  retirement. For this purpose, the benefit will be converted to an early
retirement benefit under each applicable plan’s terms and further adjusted, if
necessary, for different normal forms of benefits or different commencement
dates using the actuarial assumptions of Section G.09.

 

  (4) If a Participant previously received a distribution under one of the plans
described in (b) above for a period of service that counts as Months of Benefit
Service, that previously received benefit applies toward the limit under this
Section.

 

  (e) Example: A Participant elects to receive an early retirement benefit at
age 55 after completing 240 Months of Benefit Service with Final Average Salary
equal to $250,000. The Participant has accrued monthly benefits under the
Northrop Grumman Electronic Systems Pension Plan (the “ES Plan”) equal to $2,550
payable at age 55, the Northrop Grumman ERISA Supplemental Program 2 (“ERISA 2”)
equal to $600 payable at age 55, and the Northrop Grumman Electronic Systems
Executive Pension Plan (the “ES EPP”) equal to $600 payable at age 65.

The Participant’s pre-offset benefit under this Program, calculated in
accordance with Section G.04, equals 35% of the Participant’s Final Average
Salary ($250,000) x 75% to account for the early retirement reduction under
Section G.04(c). This results in a monthly gross benefit under this Program,
before the benefit limit is applied, equal to $5,468.75. The Participant’s total
net benefit is calculated, taking into account the offset under (b) above, by
reducing the gross benefit by the following:

 

  (1) the $2,550 monthly benefit under the ES Plan payable at age 55, subject to
that plan’s conversion factors; and

 

  (2) the $600 ERISA 2 early retirement single life annuity payable at age 55.

 

  (3) No offset results from the ES EPP, however, because the Participant is not
eligible to receive a benefit at age 55 under that plan.

This results in a monthly gross benefit under this Program equal to $2,318.75.

 

G.06 Payment of Benefits.

 

  (a) Benefits will generally be paid in accordance with Section 2.03 of the
Plan.

In addition to all other benefit forms otherwise available under this Program,
effective as of January 1, 2004, a Participant may elect to have his or her
benefits paid in the form of a 75% Joint and Survivor Option. Under this option,
the Participant is paid a reduced monthly benefit for life and then, if the
Participant’s spouse is still alive, a benefit equal to 75% of the Participant’s
monthly benefit is paid to the spouse for the remainder of his or her life. If
the spouse is not still

 

- 9 -



--------------------------------------------------------------------------------

alive when the Participant dies, no further payments are made. The determination
of the benefit payable under this option will be made utilizing the factors for
a 75% Joint and Survivor Option under the provisions of the Northrop Grumman
Retirement Plan.

 

  (b) Except as provided in (c), benefits will commence as of the first day of
the month following the Participant’s Termination of Employment or, if later, as
of the date the Participant’s early retirement benefit commences under the
Qualified Plans.

 

  (c) If a Participant has a Termination of Employment because of disability
before the Participant is eligible for an early retirement benefit from a
Qualified Plan, benefits may commence immediately, subject to adjustment for
early commencement using the applicable factors and methodologies under Sections
G.04(c) and G.05(c)(3).

 

  (d) If a Participant dies after commencement of benefits, any survivor
benefits will be paid in accordance with the form of benefit selected by the
Company. If a Participant dies prior to commencement of benefits, payment will
be made under Section G.07.

The distribution rules under this Section only apply to Grandfathered Amounts.
See Appendix 1 and Appendix 2 for distribution rules that apply to other Plan
benefits.

 

G.07 Preretirement Death Benefits. If a Participant dies before benefits
commence, preretirement surviving spouse benefits are payable under this Program
on behalf of the Participant if his or her surviving spouse is eligible for a
qualified preretirement survivor annuity (as required under section 401(a)(11)
of the Code) from a Qualified Plan.

 

  (a) Amount and Form of Preretirement Death Benefit. A preretirement death
benefit paid to a surviving spouse is the survivor benefit paid to a surviving
spouse is the survivor benefit portion of a 100% joint and survivor annuity
calculated using the survivor annuity factors under the Northrop Grumman Pension
Plan in an amount determined as follows:

 

  (1) First, the Participant’s gross benefit under Section G.04(a) will be
calculated and reduced, as necessary, for early retirement using the factors in
Section G.04(c);

 

  (2) Second, the target preretirement death benefit under this Program will be
calculated by applying the appropriate 100% joint-and-survivor annuity factor
(as provided in the Northrop Grumman Pension Plan) to the amount determined in
(1); and

 

  (3)

Third, the target preretirement death benefit determined in (2) will be reduced
by the preretirement death benefits, if any, payable under all defined benefit
retirement plans, programs, and arrangements maintained

 

- 10 -



--------------------------------------------------------------------------------

  by the Affiliated Companies, whether qualified or nonqualified, that are
otherwise included in the offsets described under Section G.05(b) such that the
sum of the preretirement death benefit payments made to the surviving spouse
under all plans, including this Program, will equal, at all times, the level of
payments determined to be the target preretirement death benefit (subject to the
benefit limit described in Section G.05(a)).

 

  (b) Timing of Preretirement Death Benefit.

 

  (1) Benefits commence as of the first day of the month following the death of
the Participant, subject to adjustment for early commencement using the
applicable factors under G.04(c).

 

  (2) If there is a dispute as to whom payment is due, the Company may delay
payment until the dispute is settled.

 

  (c) No benefit is payable under this Program with respect to a spouse after
the spouse dies.

The distribution rules under this Section only apply to Grandfathered Amounts.
See Appendix 1 and Appendix 2 for distribution rules that apply to other Plan
benefits.

 

G.08 Individual Arrangements. This Section applies to a Participant who has an
individually-negotiated arrangement with the Company for supplemental retirement
pension benefits. Notwithstanding any other provision to the contrary, this
Section does not apply to any individually-negotiated arrangements between a
Participant and the Company concerning severance payments.

 

  (a) This Section is intended to coordinate the benefits under this Program
with those of any individually-negotiated arrangement. Participants with such
arrangements will be paid the better of the benefits under the arrangement or
under Sections G.04 or G.07 (as limited by G.05).

 

  (b) In no case will duplicate benefits be paid under this Program and such an
individual arrangement. Any payments under this Program will be counted toward
the Company’s obligations under an individual arrangement, and vice-versa.

 

  (c) If the benefit under an individually-negotiated arrangement exceeds the
one payable under this Program, then the individual benefit will be substituted
as the benefit payable under this Program (even if it exceeds the limit under
G.05).

 

  (d) To determine which benefit is greater, all benefits will be compared,
subject to adjustment for early retirement using the applicable factors and
methodologies under Sections G.04(c) and G.05(c)(3).

 

- 11 -



--------------------------------------------------------------------------------

  (e) For purposes of (d), the individually-negotiated benefit will be
determined in accordance with all of its terms and conditions. Nothing in this
Section is meant to alter any of those terms and conditions.

 

  (f) This Section does not apply to the Special Agreements.

 

G.09 Actuarial Assumptions. The following defined terms and actuarial
assumptions will be used to the extent necessary under Sections G.05 and G.08 to
convert benefits to straight life annuity form commencing upon the Participant
reaching age 65:

Interest: Five percent (5%)

Mortality: The applicable mortality table which would be used to calculate a
lump sum value for the benefit under the Qualified Plans.

Increase in Code Section 415 Limit: 2.8% per year.

Variable Unit Values: Variable Unit Values are presumed not to increase for
future periods after commencement of benefit.

 

G.10 Forfeiture of Benefits. Notwithstanding any other provision of this
Program, this Section applies to a Participant’s total accrued benefit under
this Program earned after 2010.

 

  (a) Determination of a Forfeiture Event. The Compensation Committee or its
delegate will, in its sole discretion, determine whether a Forfeiture Event (as
defined in subsection (b)) has occurred; provided that no Forfeiture Event shall
be incurred by a Participant who has a termination of employment due to
mandatory retirement pursuant to Company policy. Such a determination may be
made by the Compensation Committee or its delegate for up to one year following
the date that the Compensation Committee has actual knowledge of the
circumstances that could constitute a Forfeiture Event.

Effective as of December 20, 2011, notwithstanding the foregoing, no Forfeiture
Event shall be incurred by a Participant who, within the two year period
following a Change in Control (as defined in the Northrop Grumman 2011 Long-Term
Incentive Stock Plan or successor plan in effect at the time the relevant event
occurs (LTISP)), is involuntarily terminated for reasons other than Cause or
voluntarily terminates for Good Reason. The terms ‘Cause’ and ‘Good Reason’
shall be defined in accordance with LTISP and its associated grant certificates.
This Section G.10 may not be amended during the two year period commencing on
the date of such a Change in Control.

 

  (b)

Forfeiture Event Defined. A “Forfeiture Event” means that, while employed by any
of the Affiliated Companies or at any time in the two year period immediately
following the Participant’s last day of employment by one of the Affiliated

 

- 12 -



--------------------------------------------------------------------------------

  Companies, the Participant, either directly or indirectly through any other
person, is employed by, renders services (as a director, consultant or
otherwise) to, has any ownership interest in, or otherwise participates in the
financing, operation, management or control of, any business that is then in
competition with the business of any of the Affiliated Companies. A Participant
will not, however, be considered to have incurred a Forfeiture Event solely by
reason of owning up to (and not more than) two percent (2%) of any class of
capital stock of a corporation that is registered under the Securities Exchange
Act of 1934.

 

  (c) Forfeiture of Benefits.

 

  (1) If the Compensation Committee or its delegate determines that a Forfeiture
Event has occurred, the relevant Participant may forfeit up to 100% of his or
her total accrued benefit under this Program earned after 2010. The amount
forfeited, if any, will be determined by the Compensation Committee or its
delegate in its sole discretion, and may consist of all or a portion of the
Program benefits earned after 2010 and not yet paid.

 

  (2) Program benefits earned by a Participant after 2010 shall be deemed to
constitute a proportionate share of each payment of benefits that is not a
Grandfathered Amount for purposes of determining the portion of each such
payment to be forfeited under subsection (1).

 

  (3) Any forfeiture pursuant to this Section will also apply with respect to
survivor benefits or benefits assigned under a Qualified Domestic Relations
Order.

 

  (d) Coordination with 60% Benefit Limit. For purposes of applying the 60% of
Final Average Salary benefit limit of Section G.05, or any other similar
provision in other plans, programs and arrangements of the Affiliated Companies,
such benefit limit will be applied as if no forfeiture occurred under this
Section G.10.

 

  (e) Notice and Claims Procedure.

 

  (1) The Company will provide timely notice to any Participant who incurs a
forfeiture pursuant to this Section G.10. Any delay by the Company in providing
such notice will not otherwise affect the amount or timing of any forfeiture
determined by the Compensation Committee or its delegate.

 

  (2) The procedures set forth in the Company’s standardized Northrop Grumman
Nonqualified Plans Claims and Appeals Procedures (“Claims Procedures”) will
apply to any claims and appeals arising out of or related to any forfeiture
under this Section G.10, except as provided below:

 

  (A) The Compensation Committee, or its delegate, will serve in place of the
designated decision-makers on any such claims and appeals.

 

- 13 -



--------------------------------------------------------------------------------

  (B) After a claimant has exhausted his remedies under the Claims Procedures,
including the appeal stage, the claimant forgoes any right to file a civil
action under ERISA section 502(a), but instead may present any claims arising
out of or related to any forfeiture under this Section G.10 to final and binding
arbitration in the manner described below:

 

  (i) A claimant must file a demand for arbitration no later than one year
following a final decision on the appeal under the Claims Procedures. After such
period, no claim for arbitration may be filed, and the decision becomes final. A
claimant must deliver a demand for arbitration to the Company’s General Counsel.

 

  (ii) Any claims presented shall be settled by arbitration consistent with the
Federal Arbitration Act, and consistent with the then-current Arbitration Rules
and Procedures for Employment Disputes, or equivalent, established by JAMS, a
provider of private dispute resolution services.

 

  (iii) The parties will confer to identify a mutually acceptable arbitrator. If
the parties are unable to agree on an arbitrator, the parties will request a
list of proposed arbitrators from JAMS and:

 

  (a) If there is an arbitrator on the list acceptable to both parties, that
person will be selected. If there is more than one arbitrator on the list
acceptable to both parties, each party will rank each arbitrator in order of
preference, and the arbitrator with the highest combined ranking will be
selected.

 

  (b) If there is no arbitrator acceptable to both parties on the list, the
parties will alternately strike names from the list until only one name remains,
who will be selected.

 

  (iv)

The fees and expenses of the arbitrator will be borne equally by the claimant
and the Company. Each side will be entitled to use a representative, including
an attorney, at the arbitration. Each side will bear its own deposition,
witness, expert, attorneys’ fees, and other expenses to the same extent as if
the matter were being heard in court. If, however, any party prevails on a
claim, which (if brought in court) affords the prevailing party attorneys’ fees
and/or costs, then the arbitrator may award reasonable fees and/or costs to the
prevailing party to the same extent as would

 

- 14 -



--------------------------------------------------------------------------------

  apply in court. The arbitrator will resolve any dispute as to who is the
prevailing party and as to the reasonableness of any fee or cost.

 

  (v) The arbitrator will take into account all comments, documents, records,
other information, arguments, and theories submitted by the claimant relating to
the claim, or considered by the Compensation Committee or its delegate relating
to the claim, but only to the extent that it was previously provided as part of
the initial decision or appeal request on the claim.

The arbitrator may grant a claimant’s claim only if the arbitrator determines it
is justified based on: (a) the Compensation Committee, or its delegate erred
upon an issue of law in the appeal request, or (b) the Compensation Committee’s,
or its delegate’s, findings of fact during the appeal process were not supported
by the evidence.

 

  (vi) The arbitrator shall issue a written opinion to the parties stating the
essential findings and conclusions upon which the arbitrator’s award is based.
The decision of the arbitrator will be final and binding upon the claimant and
the Company. A reviewing court may only confirm, correct, or vacate an award in
accordance with the standards set forth in the Federal Arbitration Act, 9 U.S.C.
§§ 1-16.

 

  (vii) In the event any court finds any portion of this procedure to be
unenforceable, the unenforceable section(s) or provision(s) will be severed from
the rest, and the remaining section(s) or provisions(s) will be otherwise
enforced as written.

 

  (f) Application. Should a Forfeiture Event occur, this Section G.10 is in
addition to, and does not in any way limit, any other right or remedy of the
Affiliated Companies, at law or otherwise, in connection with such Forfeiture
Event.

 

G.11 Grumman SRP Participants. The following special rules shall apply to
Participants who are entitled to benefits under the Northrop Grumman Corporation
Supplemental Retirement Plan (the “SRP”). Any additional accrued benefits
resulting from these special rules shall be subject to Code Section 409A.

 

  (a) The offset provided for in Section G.05(b) related to an SRP benefit shall
be based on the amount payable under the 15-year certain payment form in the
SRP, not the actuarially equivalent single life annuity amount.

 

- 15 -



--------------------------------------------------------------------------------

  (b) The offset for the SRP amount shall be applied after the benefit under
this Program has been converted into any optional form of payment elected.

 

  (c) When payments cease under the SRP after 15 years, the annual benefit under
this Program shall increase by the amount of the annual benefit that was being
paid under the SRP.

 

G.12 TASC Participants. Participants who are actively employed in a TASC Entity:
254 or 255 on the date the entities are transferred to an unrelated buyer (“TASC
Closing Date”) will be 100% vested in their benefit under the Program on the
TASC Closing Date. No pay or service after the TASC Closing Date will count for
purposes of determining the amount of such a Participant’s benefit under the
Program. The offsets that apply to a Participant’s benefit under Section G.05(b)
shall be determined on the date the Participant’s benefits payments commence
under the Program. All benefits that become vested under this Section G.12 shall
be subject to section 409A of the Code.

 

G.13 Transfer of Liabilities to HII. Northrop Grumman Corporation distributed
its interest in Huntington Ingalls Industries, Inc. (“HII”) to its shareholders
on March 31, 2011 (the “HII Distribution Date”). Pursuant to an agreement
between Northrop Grumman Corporation and HII, on the HII Distribution Date
certain employees and former employees of HII ceased to participate in the
Program and the liabilities for these participants’ benefits under the Program
were transferred to HII. On and after the HII Distribution Date, the Company
and the Program, and any successors thereto, shall have no further obligation or
liability to any such participant with respect to any benefit, amount, or right
due under the Program.

*    *    *

IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 27th day of January, 2012.

 

NORTHROP GRUMMAN CORPORATION By:   /s/ Denise M. Peppard Denise Peppard
Corporate Vice President and Chief Human Resources Officer

 

- 16 -